PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Tucker et al.
Application No. 14/282,702
Filed: 20 May 2014
For: METHODS OF VACCINE ADMINISTRATION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 28, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the Patent Trial and Appeal Board of October 20, 2021. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on December 21, 2021. See MPEP 1214.06.  A Notice of Abandonment was mailed on December 21, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) under 37 CFR 1.114 (previously filed on December 21, 2021), payment of the RCE fee of $2000.00, and a response, (2) the petition fee of $2100.00, and (3) an adequate statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Group Art Unit 1645 for appropriate action by the Examiner in the normal course of business on the reply receivedDecember 28, 2021.








Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc	Vjyacheslav Vasilyev333 Portage StreetKalamazoo, MI 49007